
	
		I
		112th CONGRESS
		1st Session
		H. R. 3449
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Ryan of Ohio (for
			 himself, Mr. Critz,
			 Mr. Manzullo,
			 Ms. Kaptur,
			 Mr. Garamendi,
			 Mr. Jones,
			 Mr. Murphy of Connecticut,
			 Mr. Johnson of Georgia, and
			 Mr. Kissell) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To direct the Secretary of Defense to develop a defense
		  supply chain and industrial base strategy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Defense Supply Chain and Industrial Base Security
			 Act.
		2.Development by
			 Secretary of Defense of a defense supply chain and industrial base
			 strategy
			(a)Strategy
			 requiredThe Secretary of Defense shall develop a defense supply
			 chain and industrial base strategy, and subsequent plan, designed to secure the
			 supply chain and industrial base sectors that the Secretary judges critical to
			 the national security of the United States. The strategy and plan shall result
			 in the mapping of the defense supply chain and industrial base, and such
			 mapping and subsequent plan shall, at minimum—
				(1)attain high
			 visibility into the Department of Defense supply chain from raw materials to
			 final products with optimized identification of all direct and indirect
			 contractors, customers, suppliers, and suppliers of suppliers to the Department
			 of Defense;
				(2)identify the
			 interconnections and relationships of all public and private direct and
			 indirect contractors, customers, suppliers, and suppliers of suppliers to the
			 Department of Defense;
				(3)include detailed
			 business information on contractors, customers, suppliers, and suppliers of
			 suppliers, along with accurate company sector and tier classification of all
			 direct and indirect contractors, customers, suppliers, and suppliers of
			 suppliers to the Department of Defense;
				(4)safeguard access
			 to those critical sectors of the industrial base and recognize those critical
			 sectors that are indigenous to the United States to be a national
			 treasure;
				(5)be based on a
			 prioritized assessment of risk and challenges to the defense supply chain and
			 industrial base;
				(6)include, within
			 the scale of the Secretary’s action, all current and emerging sectors of the
			 defense supply chain and industrial base that he deems critical to the national
			 security of the Unites States; and
				(7)provide reasonable
			 assurance that the Secretary has the ability to timely and rapidly mobilize and
			 surge the defense supply chain and industrial base sectors deemed critical to
			 the national security of the United States.
				(b)Biennial
			 reviewThe Secretary of Defense shall review the strategy and
			 plan required in subsection (a) on a biennial basis. Such a review shall, at a
			 minimum—
				(1)be conducted based
			 on current mapping of the supply chain and industrial base structure and
			 competitive landscape analysis, analysis of the activity relationship therein,
			 and risks and opportunities therein; and
				(2)be informed by any
			 changes or updates to the National Defense Strategy, National Military
			 Strategy, national counterterrorism policy, homeland security policy, and the
			 operational or contingency plans of the combatant commanders.
				(c)Report to
			 congressThe Secretary of Defense shall submit to Congress a
			 report on the strategy and plan required in subsection (a) and the results of
			 the biennial reports required in subsection (b). Such reports shall
			 include:
				(1)A
			 full description of the strategy required in subsection (a).
				(2)A
			 complete description of the current supply chain and industrial base structure,
			 an analysis of the landscape and activity relationship of the entities within
			 the supply chain, and industrial base business network.
				(3)A
			 description and analysis of the risks and challenges associated with disruption
			 to the defense supply chain and industrial base.
				(4)The basis for the
			 Secretary’s determination and prioritization of such risks and
			 challenges.
				(5)Findings from the
			 reviews required in subsection (b).
				(6)Recommendations
			 for policy or regulatory changes necessary to safeguard the defense supply
			 chain and industrial base and its indigenous nature.
				
